Citation Nr: 0738555	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.  

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 20 percent 
evaluation for the veteran's service-connected diabetes 
mellitus, type II.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Diabetes mellitus, type II, is currently manifested by 
the use of oral medication not requiring insulin, a 
restricted diet, or regulation of activities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

In a March 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II (herbicide) and 
assigned a 20 percent evaluation under Diagnostic Code 7913, 
effective November 2002.  In relevant part, by correspondence 
received in January 2005, the veteran filed an informal claim 
seeking an increased rating.  As noted above in April 2005, 
the RO denied the matter, confirming and continuing the 20 
percent rating.  The veteran appealed, maintaining that a 
higher evaluation for his service-connected diabetes mellitus 
is warranted.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.  

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities. 

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).

By history, a VA examination report dated in February 2003 
shows that the veteran's diabetes mellitus was controlled by 
oral hypoglycemic agents and a restricted diet.  A VA 
examination report dated in July 2003 notes no special diet 
or restriction of activities due to the service-connected 
diabetes.  No hypoglycemic episodes, peripheral neuropathy, 
retinopathy or cataracts, or nephropathy were noted either.

Private treatment records dated from September 2003 to 
October 2003 note prescription refills on the veteran's 
medication, Glucovance.  Additionally, an August 2003 private 
treatment record notes the veteran has no evidence of 
neuropathy and he has no complications from his diabetes.  

In March 2005, the veteran underwent a VA examination for his 
diabetes mellitus, type II.  During the examination, the 
veteran reported to the examiner that he was diagnosed with 
diabetes mellitus approximately four years ago and was not 
receiving insulin for his condition.  The veteran denied 
having any episode of ketoacidosis, but reported mild 
episodes of hypoglycemia with three episodes occurring within 
the last year.  He denied being on a restricted diet and has 
no restriction on his daily activities due to his diabetes 
mellitus, type II.  The veteran informed the examiner that he 
has never been hospitalized for his diabetes and has not had 
any eye, vascular, or cardiac symptoms relating to his 
diabetes.  However, within the last two years, the veteran 
indicated that he began to notice numbness and tingling 
sensation around his right finger, left hand tip of fingers, 
as well as tip of the big toe of both feet.  The numbness and 
tingling occurs at least once a day, lasting for five minutes 
and is relieved spontaneously.  The veteran admitted to not 
been diagnosed with any condition due to this problem nor is 
he in receipt of any medical treatment for this condition.  
He currently takes two Glucovance tablets twice a day for his 
diabetes, and visits his primary care physician every three 
months.  

On physical examination, the examiner noted an obese 
individual with no signs of pain or limping with ambulation.  
The pupils were equal and reactive to light and 
accommodation, while the neck revealed no jugular vein 
distention or bruit.  Breathing sounds were clear to 
auscultation bilaterally and heart sounds revealed a regular 
rate and rhythm with no apparent murmur or rub.  Examination 
of the extremities revealed no muscle atrophy, muscle 
wasting, cyanosis, clubbing, swelling, or effusion in any 
aspect of the extremities.  The veteran exhibited good 
peripheral pulses, and the monofilament test on both feet 
were within normal limits.  Gross sensory deficits were noted 
in both hands and fingers, mostly to the ring and middle 
fingers with numbness sensation.  The examiner noted 
decreased sensation of the right leg at the level of the 
ankle going to the foot and on the left leg at the lateral 
aspect of the left thigh, which was deemed as characteristic 
signs of radiculopathy of L5-S1.  Neurological results 
revealed cranial nerves II-XII grossly intact, but reflexes 
were 2/4 throughout and strength was noted as 5-/5 
throughout.  Sensory deficit was noted on the extremity 
examination, but the veteran exhibited no gait abnormality 
and successfully walked on his heels and toes.  The examiner 
diagnosed the veteran with diabetes mellitus, type II.  The 
examiner also diagnosed the veteran with essential 
hypertension, not secondary to diabetes.  

After having carefully reviewed the evidence of record, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 20 percent for diabetes mellitus, 
type II.  The medical evidence of record does not show that 
his diabetes requires insulin.  In fact, as previously 
stated, the March 2005 VA examiner indicated that the 
veteran's current medical treatment for diabetes mellitus 
consisted of taking two tablets of Glucovance twice a day, 
and the examiner specifically noted that the veteran has 
received no insulin injections as treatment for his diabetes 
mellitus, type II.  Furthermore, there is no indication that 
the veteran is on a restricted diet to assist with lowering 
his glucose levels, nor does the evidence show that a 
physician informed the veteran that he had to regulate his 
activities.  The veteran admitted to the March 2005 VA 
examiner that he was not on any restricted diet, his weight 
was stable, and as such, the examiner opined that the 
veteran's diabetes does not restrict his daily activities.  
In addition, by history, the veteran's treatment records 
reflect no current treatment for his diabetes other than the 
prescribed medication.  The veteran also denied having 
ketoacidosis reactions during the March 2005 VA examination.  
As such, the veteran's diabetes mellitus, type II, does not 
meet the criteria for a rating in excess of 20 percent.  

The Board notes that during the March 2005 VA examination, 
the veteran complained of numbness of the hands and feet 
associated with his diabetes mellitus, type II, and the 
examiner diagnosed the veteran with essential hypertension.  
The examiner opined that the veteran's hypertension was not 
secondary to his diabetes because there was no evidence of 
diabetic nephropathy found.  Since both the veteran's 
hypertension and complaints of numbness are not service-
connected, they are not considered part of the diabetic 
process.  No further consideration in this regard is needed.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
diabetes mellitus, that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).

In view of the foregoing, a preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
diabetes mellitus, type II, and the benefit-of-the-doubt 
doctrine is not for application.  The appeal is denied.  See 
Gilbert, 1 Vet. App. at 55. 

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplates.  See also the 
September 2005 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from August 1971 to 
May 2003, and private treatment records dated April 1966 to 
October 2003.  The veteran was also provided a VA examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


